591 So.2d 310 (1991)
Patricia Ann GREENLEE, Appellant,
v.
STATE of Florida, Appellee.
No. 91-01535.
District Court of Appeal of Florida, Second District.
December 27, 1991.
James Marion Moorman, Public Defender, and Wendy Friedberg, Asst. Public Defender, Bartow, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Richard Fechter, Asst. Atty. Gen., Miami, for appellee.
PER CURIAM.
Defendant appeals her sentences imposed pursuant to the habitual felony offender statute, § 775.084, Fla. Stat. (1989), contending that the trial court erred in failing to follow the procedural requirements of section 775.084(1). We affirm.
Defendant pleaded no contest to three counts of battery on a law enforcement officer with the understanding that she would receive three concurrent ten-year habitual felony offender sentences. At the plea hearing, she specifically stipulated that she would meet the criteria for a habitual felony offender. The record reveals that the plea and stipulation were knowingly and voluntarily made.
In Jefferson v. State, 571 So.2d 70, 71 (Fla. 1st DCA 1990), the first district held that a defendant may waive the procedural requirements of section 775.084(3). In Jefferson, as in the present case, the defendant had knowingly and voluntarily stipulated that he qualified as a habitual felony offender and agreed to be sentenced as *311 such. We follow the first district's analysis and affirm defendant's sentences.
LEHAN, A.C.J., and HALL and PATTERSON, JJ., concur.